DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the supporting layer " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the support layer " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the support layer " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16-18 depend on claim 13, which appears to be an error because claim 13 is a device claim and claims 16-18 are method claims.  In an effort of compact prosecution, the Examiner will assume the claims 16 and 17 depends claim 14, and claim 18 depends claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sabathil et al. [US 2011/0114988 A1], “Sabathil” in view of Jacob et al. [US 2004/0238837 A1], “Jacob”.
Regarding claim 1, Sabathil discloses a radiation-emitting semiconductor chip (Fig. 1A and 1B, 1) comprising: 
a semiconductor body (Fig. 1B, 2) comprising an active region (21) configured to generate electromagnetic radiation (¶[0045] teaches light emitting diode); 
a reflector (63) configured to reflect a portion of the electromagnetic radiation (¶[0056] teaches metallic layer is suitable for reflecting radiation); 
at least one cavity (4) filled with a material having a refractive index not exceeding 1.1 (¶[0052] teaches the dielectric layer may also be an air layer); and 
wherein the at least one cavity is arranged between the reflector (63) and the semiconductor body (2), and wherein the seal (6) covers the underside of the reflector (63).
Sabathil disclose the seal layer (6) can be a non-conductive material (¶0048]). Sabathil disclose not explicitly disclose a seal impermeable to the material.
However, forming a material over the contact structure is well-known in the semiconductor art. Specifically, Jacob discloses an LED structure (Fig. 4, 30) with contact layers (38 and 40).  Jacob discloses forming a passivation layer (42) covering the top and the sidewalls 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the seal layer formed over the sidewalls of the contact and LED as taught in Jacob in the device of Sabathil such that the seal extends over the sidewalls of the contact structure and LED to form an impermeable to the material because such a modification of having a passivation extent over the device can protect the contacts and LED structure from outside electrical interference and environmental contaminants (¶[0063] of Jacob). The Examiner notes that the combination of Sabathil in view of Jacob would result in a seal impermeable to the material.

Regarding claim 2, Sabathil as modified discloses claim 1, Sabathil as modified by Jacob further discloses the seal completely laterally surrounds the at least one cavity, and the seal at least partially covers one side face of the reflector (The result structure of Sabathil as modified by Jacob would disclose the claim limitation ( Jacob Fig. 4, 42 and claim 1) Further, the Examiner notes that the term “cover” does not require direct contact with the reflector layer) .
 
Regarding claim 3, Sabathil as modified discloses claim 1, Sabathil discloses a supporting layer (Fig. 1B, 62) is arranged on an underside of the reflector (63) facing away from the semiconductor body (2).

Regarding claim 5, Sabathil as modified discloses claim 1, Sabathil discloses the supporting layer  (Fig. 1B, 62) is arranged between the seal (6) and the reflector (63).

Regarding claim 6, Sabathil as modified discloses claim 1, Sabathil in view of Jacob discloses the seal (Fig. 4, 42 of Jacob)  laterally terminates flush with the semiconductor body (30) (the combination in view of Jacob will teach the side of the seal terminal with the side of the semiconductor body laterally ). 

Regarding claim 7, Sabathil as modified discloses claim 1, Sabathil discloses the seal (Fig. 1B, 6) laterally terminates flush with the support layer (62) (as shown).

Regarding claim 8, Sabathil as modified discloses claim 1, Sabathil as modified by Jacob further discloses the seal completely laterally surrounds the support layer, the reflector, and the at least one cavity  (The result structure of Sabathil as modified by Jacob would disclose the claim limitation ( Jacob Fig. 4, 42 and claim 1) Further, the Examiner notes that the term “surround” does not require direct contact).

Regarding claim 9, Sabathil as modified discloses claim 1, Sabathil discloses at least one support (Fig. 1B, 5)  is arranged between the reflector (63) and the semiconductor body (2).

Regarding claim 10, Sabathil as modified discloses claim 8, Sabathil discloses the at least one support (Fig. 1B, 5) forms an electrically conductive and mechanical connection(as show) between the reflector (63) and the semiconductor body (2).

 Regarding claim 11, Sabathil as modified discloses claim 8, Sabathil discloses the at least one support (Fig. 1B, 5) is in direct contact (as shown) with the reflector (63) and the semiconductor body (2).

Regarding claim 12, Sabathil as modified discloses claim 8, Sabathil discloses an intermediate layer (Fig. 1B, 3) is arranged (as shown) between the semiconductor body (2) and the at least one support (5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sabathil et al. [US 2011/0114988 A1], “Sabathil” in view of Jacob et al. [US 2004/0238837 A1], “Jacob” as applied to claim 8 and further in view of Tsai et al. [US 2013/0087823 A1], “Tsai.”

Regarding claim 13, Sabathil as modified discloses claim 8, Sabathil discloses the at least one support (5) can be silver (¶[0065]) and the metallic layer (63) is suitable for reflecting radiation (¶[0056]). Sabathil does not explicitly disclose the at least one support contains the same material as the reflector.
However, the selection of a known material based on its suitability is obvious within the semiconductor industry. Specifically, Tsai discloses a semiconductor lighting device (Fig. 21A/B, 
Therefore, it would have been obvious to one of ordinary skill in the art to use silver as taught in Tsai in the device of Sabathil as modified such that the at least one support contains the same material as the reflector because the selection of a known material based on its 1suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grolier et al. [US 2011/0164644 A1], “Grolier” in view of Pavageau [US 2015/0243729 A1] in view of Chitnis et al. [US 2008/0179611 A1], “Chitnis”.

 Regarding claim 14, Grolier discloses a method [¶[0041] for producing a radiation-emitting semiconductor chip (Fig. 1A-3B), wherein the method comprises: 
providing a semiconductor wafer comprising semiconductor body (¶[0049] teaches a growth substrate with semiconductor body (1)); 
applying a structured sacrificial layer on the semiconductor wafer (¶[0060] teaches sacrificial layer); 
applying a reflector layer (2) on an outer side of the semiconductor body facing away from the semiconductor wafer; 
applying a sealing layer (5) facing away from the semiconductor wafer (as shown in Fig. 2A, 5); and 

 However, the Pavageau does provide the details for forming the support structure and the reflector layer. Specifically, providing a semiconductor wafer (Fig. 4, S and 3) and then applying a structured sacrificial layer (Fig, 6, SL) on an underside of the semiconductor wafer (S).  Then, Pavageau disclose producing openings (Fig. 7, W) in the sacrificial layer (SL) after applying the structured sacrificial layer, wherein the semiconductor wafer is exposed in the area of the openings (as shown), and the openings are then filled with a metal material (Fig. 8, 5) to form supports. Pavageau further discloses applying a reflector layer (Fig. 9, L3)on an outer side of the sacrificial layer facing away from the semiconductor wafer such that the reflector layer covers the supports.  Finally,  Pavageau  discloses removing the sacrificial layer using an etching step (Fig.11, ¶[0081]). Using this method of forming the contact structures allows for gas/air containing pockets to be formed between the reflective layer and supports which improves and lower  the overall manufacturing costs of the device (¶[0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative method of forming the contact structures using a sacrificial layer as taught in Pavageau in the method of Grolier such that structured sacrificial layer is applied on an underside of the semiconductor wafer, the reflector layer is applied on an outer side of the sacrificial layer facing away from the semiconductor wafer and the sacrificial layer is removed 
Grolier discloses providing a semiconductor wafer with a semiconductor body. Grolier does not explicitly disclose comprising a plurality of semiconductor bodies, applying a sealing layer  on an outer side facing away from the semiconductor wafer and then separating a plurality of semiconductor chips.
However, it is well-known in the semiconductor art to form and process multiply device at the same time on a wafer before separating them into individual devices.  Chitnis discloses manufacturing a plurality of the LED devices (Fig. 1a, 12) on a substrate (20). After forming a plurality of electrodes (Fig. 1b, 28) and covering the contact structure with a sealing layer (Fig. 1c,32), the substrate undergoes a separation process (Fig. 1e) to form a plurality of individual LEDS (40).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable method of protecting and separating process to form individual device as taught in Chitnis in the method of Grolier as modified such that a plurality of semiconductor bodies are formed on a substrate, covered with a sealing layer and then separated into a plurality of semiconductor chips after processing step are completed because such a process step provide individual LED devices using a simpler and more cost effective fabrication process (¶[0071] of Chitnis).

Regarding claim 15, Grolier discloses claim 14, Grolier future discloses applying a supporting (Fig. 1A, 6) layer on an outer side of the reflector layer (2) facing away from the semiconductor wafer after applying the reflector layer (as shown in Fig. 1A).

Regarding claim 16, Grolier discloses claim 13, Grolier in view of Pavageau discloses producing openings (Fig. 7, W of Pavageau)  in the sacrificial layer (SL) after applying the structured sacrificial layer, wherein the semiconductor wafer is exposed in the area of the openings, and further comprising filling the openings with a support material (Fig. 8, 5)  to form supports, wherein the reflector layer (Fig. 9, L3) covers the supports (the combination of Grolier in view of Pavageau as disclosed in claim 14 discloses the limitation of claim 16, also see 112 rejection with regard to improper dependence).

Regarding claim 17, Grolier discloses claim 13, Grolier in view of Chitnis discloses the separating occurs through the sealing layer (Fig. 1c,32 of Chitnis), and the semiconductor body (20) (the combination of Grolier in view of Chitnis as disclosed in claim 14 discloses the limitation of claim 17, also see Fig. 1e of Chitnis. Also see 112 rejection with regard to improper dependence).

Regarding claim 18, Grolier discloses claim 13, Grolier in view of Chitnis discloses the separating occurs through the supporting layer and/or the seal and the semiconductor body  (the combination of Grolier in view of Chitnis as disclosed in claim 14/15 discloses the limitation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891